Citation Nr: 1543785	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a permanent and total disability for pension purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1949, and in the Army Reserve from August 1949 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from the June and July 2009 decisions of the Department of Veterans' Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied entitlement to non service-connected pension benefits due to a finding of no eligible war time service.  

The Veteran testified before the undersigned at an August 2015 video hearing.  A copy of the transcript has been associated with the claims file.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that because of his service in the Army Reserve during the Korean War period that he should be eligible for pension benefits.  

A claimant meets the service requirements to receive non service-connected pension benefits, if such claimant served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

A claimant's 90 days of service must be completed during a period of "active military, naval, or air service."  This includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.6(a).

In the instant case, a Personnel Information Exchange System (PIES) request was made in December 2009 listing the Veteran's dates of service as August 1948 to September 1953.  The response was that the records needed to respond to the request were fire related and that the information obtained was from alternative records, noting that the Veteran served from August 1948 to August 1949.  Therefore, it does not appear as though VA has received the Veteran's personnel and service treatment records from his Reserve service to verify what type of service he had during that time period, or if he incurred a disease or injury during that time period.  The Veteran himself has submitted some personnel records from his Reserve service.

In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365   (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Upon remand, VA should once again attempt to obtain any outstanding personnel and treatment records from the Veteran's period of Reserve service, and verify the types of service that the Veteran had during that time period.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit requests to the appropriate government repositories, for any outstanding service treatment and personnel records for the Veteran for all periods of active duty and Reserve service, including Reserve service from August 1949 to September 1953.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., active duty, ACDUTRA, or INACDUTRA). 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.
 
2.  Then, set forth in a clear memorandum any periods of active duty, ACDUTRA, and INACDUTRA service and associate this memorandum with the claims folder.  All development efforts and/or any negative response should be in writing, and associated with the claims folder.

3.  Thereafter, take any additional development action that is deemed warranted and readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




